DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments, remarks and two Declarations filed on 06/01/22. Claims 1 and 8 have been amended, no claims have been added and no claims have been cancelled. Accordingly, claims 1-2, 5-6, 8, 12, 14-15, 20-21, 23-31 and 34-36 remain pending and under examination on the merits. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art does not reasonably teach or suggest a method for enhancing the activity of CFTR ion transporter in a cell under inflammatory conditions or a method treating channelopathy comprising contacting the cell with an effective amount of a combination of fenretinide, an analogue thereof and a CFTR modulator and optionally zinc. 
Applicants have persuasively argued and showed by way of a Declaration that   “fenretinide and CFTR modulators exhibit a synergistic effect on the restoration of CFTR cell surface expression under inflammatory conditions” and that “In the presence of the inflammatory mediator lipopolysaccharides (LPS), a triple combination of CFTR modulators (Elexacaftor, Tezacaftor and Ivacaftor) is ineffective at rescuing CFTR F508del mutant cell surface expression and function in primary bronchial epithelial cells, but in the presence of fenretinide, the ability of the CFTR modulators to rescue CFTR F508del mutant expression and function was almost completely restored” (Remarks, page 9 and Declaration, para 12).

Claims 1-2, 5-6, 8, 12, 14-15, 20-21, 23-31 and 34-36 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616